Citation Nr: 1133261	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for tinnitus, to include as due to diabetes mellitus, type II.

2.  Entitlement to service connection for right hand tremor, to include as due to exposure to an herbicidal agent, and to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for left hand tremor, to include as due to exposure to an herbicidal agent, and to include as secondary to diabetes mellitus, type II.

4.  Entitlement to a total rating based on individual unemployability.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

In May 2011, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the United States Court of Veterans Appeal (Court) vacate the Board's August 2010 decision with respect to the Veteran's service connection claim for tinnitus, and remand the case for a more thorough explanation of the reasons and bases for the denial.  The parties to the Joint Motion agreed that the Board failed to consider and address whether the July 2007 VA examiner's opinion adequately addressed the etiology of the Veteran's tinnitus.  The Court issued an Order that same month granting the Joint Motion, and remanded the case to the Board.  Accordingly, the Board's August 2010 decision is vacated to the extent that it concerned the Veteran's service connection claim for tinnitus, and a new decision on this issue will be entered as if the August 2010 decision had never been issued.
The issues of entitlement to service connection for tinnitus, bilateral hand tremor, and a total rating based on individual unemployability will be addressed in the remand of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's service-connected bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation no greater than Level II for his right ear, and no greater than Level II for his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100; 4.86 (2010).  


REASONS AND BASES FOR FINDING AND CONLCUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to increased evaluation for bilateral hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for purposes of determining the severity of his bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In August 2010, the Board determined that a July 2007 VA audiological examination was too remote to accurately depict the current severity of the Veteran's bilateral hearing loss.  As such, the Board remanded the Veteran's claim in order to afford him another VA audiological examination.  In addition to administering audiological testing, an October 2010 VA examiner reviewed the Veteran's military history and relevant medical history, and considered the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.; see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  During the October 2010 VA examination, the examiner determined that the Veteran's bilateral hearing loss had "significant effects" on his occupation, but no effect on his usual daily activities.  If the October 2010 VA examination was deficient in terms of the functional effects of the Veteran's bilateral hearing loss, the Veteran must demonstrate prejudice due to any such deficiency.  Id.  To date, the Veteran has not advanced an argument that the October 2010 audiological examination was deficient in any respect or that he was prejudiced thereby.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from December 1967 to July 1970.  In October 2006, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  Pursuant to this claim, the Veteran underwent a VA audiological examination in July 2007.  Service connection for bilateral hearing loss was granted in an October 2007 rating decision and a noncompensable rating was assigned thereto, effective October 31, 2006.  See 38 C.F.R. § 3.400 (2010).  The Veteran perfected an appeal of this decision, seeking a compensable initial rating.  In August 2010, the Board found that the July 2007 VA audiological examination was too remote to accurately assess the current severity of the Veteran's bilateral hearing loss.  Consequently, the Board remanded the claim in order to afford the Veteran another VA audiological examination.  In October 2010, the Veteran underwent an adequate VA audiological examination.  As such, the Board finds that the RO substantially complied with the directives of the Board's August 2010 remand and, thus, a remand for corrective actions is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's claim has been remitted to the Board for further appellate review.



I.  Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.

In July 2007, the Veteran underwent a VA audiological examination.  The Veteran reported inservice and post-service recreational noise exposure.  Audiological testing was administered, which revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
65
65
60
LEFT
15
40
50
70
55

Based on these results, the Board finds that the Veteran's average right ear puretone threshold was 55 decibels, and his left ear average puretone threshold was 54.  38 C.F.R. § 4.85(d).  Speech recognition testing using the Maryland CNC word list resulted in a score of 92 percent for the Veteran's right ear, and 88 percent for his left ear.  The diagnosis was mild to moderate sensorineural hearing loss, bilaterally.

In a statement dated in May 2009, the Veteran's spouse reported that she and the Veteran had been married for over 36 years and that she knew him prior to his active duty service.  Since his service discharge, the Veteran's spouse asserted that the Veteran "seemed" to have hearing issues.  Specifically, she stated that the Veteran required the volume of the television and radio to be much louder than normal.

In June 2009, the Veteran testified at a Decision Review Officer hearing that he should be granted a compensable initial evaluation for his service-connected bilateral hearing loss.

The Veteran submitted a private audiological examination report, dated in September 2009.  Audiological testing, administered by an audiologist, demonstrated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
60
-
55
LEFT
15
35
45
55
50

Based on these results, the Board finds that the Veteran's average right ear puretone threshold was 47 decibels, and his average left ear puretone threshold was 46 decibels.  38 C.F.R. § 4.85(d).  Because there was no value for the Veteran's right ear puretone threshold at 3000 Hertz, the Board calculated the Veteran's average right ear puretone threshold value by adding the results as 1000, 2000, and 4000 Hertz and divided by 3.  Id.  Speech discrimination testing resulted in a score of 88 percent, bilaterally.  It was unclear from the report whether the Maryland CNC word list was used for the speech discrimination testing.  The diagnosis was mild to moderately-severe, mid to high frequency sensorineural hearing loss, bilaterally.

During a March 2010 Board hearing, the Veteran testified that his spouse requests him to turn the volume down on the television and radio.  He also testified that, with the use of hearing aids, he could hear "pretty good."  Additionally, the Veteran testified that his hearing acuity had deteriorated since the July 2007 VA examination.

In October 2010, the Veteran underwent another VA audiological examination.  After reviewing the Veteran's military, occupational, and recreational histories, the examiner administered an audiological examination that demonstrated puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
45
50
50
LEFT
20
35
45
50
50

The examiner calculated the Veteran's average puretone threshold to be 45 decibels, bilaterally.  Speech recognition testing using the Maryland CNC word list resulted in a score of 92 percent for the Veteran's right ear, and 88 percent for his left ear.  The diagnosis was mild to moderately-severe sensorineural hearing loss, bilaterally.  The examiner also found that the Veteran's bilateral hearing loss had "significant effects" on the Veteran's occupation, but no effect on his ability to perform his usual daily activities.

Applying the July 2007 VA examination results to the Rating Schedule revealed numeric designations of Level I for his right ear and Level II for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing.

Even assuming that the September 2009 private audiologist employed the Maryland CNC word list during speech recognition testing, the audiometric results did not warrant a higher initial evaluation for the Veteran's bilateral hearing loss.  Applying the September 2009 private audiological examination results to the Rating Schedule revealed numeric designations of Level II, bilaterally.  Id.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing.

Applying the October 2010 VA examination results to the Rating Schedule revealed numeric designations of Level I, bilaterally.  Id.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's various test results do not demonstrate a pure tone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear.  Additionally, although the Veteran has shown less than 30 decibels at 1000 Hertz in his right ear, he has not shown 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

This does not mean that the Veteran does not have a hearing loss disability.  The record, to include the October 2010 VA examination, shows otherwise.  However, the degree to which this disability effects the average impairment of earnings, according to the Rating Schedule, does not result in a compensable evaluation prior.  38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral ear hearing loss is appropriate, and entitlement to a compensable evaluation for bilateral hearing loss is not warranted.  Fenderson, 12 Vet. App. at 126.

II.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  Throughout the pendency of this appeal, the Veteran's hearing loss was manifested by a numeric designation of no greater than Level II, bilaterally.  The Veteran testified and the Veteran's spouse stated that the Veteran required listening to the television and radio at above normal volumes.  Additionally, the October 2010 VA examination found that the Veteran's bilateral hearing loss had "significant effects" on his occupation, but no effect on his ability to perform his usual daily activities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an initial compensable rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial compensable rating for service-connected bilateral hearing loss is denied.  


REMAND

A.  Tinnitus

As discussed above, the Veteran underwent a VA examination in July 2007 pursuant to his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The examiner stated that it was generally accepted that continuous exposure to noise associated with helicopters and APUs as an aircraft electrician during combat in Vietnam could cause hearing loss.  As such, the examiner concluded that the "most likely" etiology of the Veteran's hearing loss would be noise exposure during his active duty service.  Thus, the Veteran's bilateral hearing loss was "at least as likely as not" related to his military service.  With respect to the Veteran's tinnitus, the Veteran reported that the onset was "about 30 years ago."  The examiner asked if the Veteran experienced tinnitus during his active duty service; the Veteran replied in the negative.  As such, the examiner concluded that the etiology of the Veteran's tinnitus was "unknown," but that it was not due to the same etiology as his bilateral hearing loss.  

It appears to the Board that the examiner found that the Veteran's tinnitus was not due to the same inservice noise exposure that caused his bilateral hearing loss because the Veteran denied experiencing inservice tinnitus.  However, the examiner did not provide a rationale for the rendered opinion.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, the Board finds that the July 2007 VA examination is inadequate for purposes of determining entitlement to service connection for tinnitus.  

Additionally, during a June 2009 decision review officer hearing, the Veteran testified that he did not experience tinnitus during his active duty service.  He endorsed an onset of tinnitus 10 years after his service discharge, stating that it coincided with the onset of his service-connected diabetes mellitus, type II.  The Veteran subsequently asserted during the March 2010 Board hearing that he indeed experienced tinnitus during his active duty service, but was unaware of its presence.  With that said, however, the July 2007 VA examiner did not consider the possible etiological relationship between the Veteran's tinnitus and his service-connected diabetes mellitus, type II.  As such, the Board finds that the July 2007 VA examination is inadequate because it failed to address all of the etiological questions presented by the Veteran's service connection claim.

"Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  As such, a remand is warranted in order to obtain a supplemental opinion from the July 2007 VA examiner.

B.  Bilateral Hand Tremor

In November 2007, the Veteran submitted separate claims of entitlement to left and right hand tremors, to include as due to exposure to an herbicidal agent, and to include as secondary to diabetes mellitus, type II.  Pursuant to these claims, the Veteran underwent a VA examination in March 2009.  After reviewing the Veteran's relevant medical history and administering a physical examination, the diagnosis was "benign essential tremor in both hands."  The examiner opined that the Veteran's bilateral benign essential hand tremors were not caused or aggravated by his diabetes mellitus, type II, and were not related to diabetic peripheral neuropathy.  The examiner did not provide a rationale for rendered opinions.  A medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  An opinion that is unsupported and unexplained is purely speculative and does not provide the requisite degree of certainty.  Id.; see also Bloom, 12 Vet. App. at 187.  Further, the examiner did not provide an opinion as to whether the Veteran's bilateral hand tremor was incurred in or due to his active duty service, to include as due to exposure to an herbicidal agent.  Consequently, the Board finds that the March 2009 VA examination is inadequate for purposes of determining service connection.  As such, the Board finds that a remand is warranted in order to obtain a supplemental opinion from the March 2009 VA examiner.  Barr, 21Vet. App. at 311.

C.  TDIU

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the issues of entitlement to service connection for tinnitus and bilateral hand tremors.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991)(holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is remanded for the following action:

1.  The RO must request that the July 2007 VA examiner provide a supplemental opinion with respect to the Veteran's current tinnitus.  Specifically, the RO must request that the examiner provide a rationale for the July 2007 opinion that the Veteran's tinnitus was not a result of the same inservice noise exposure that resulted in his service-connected bilateral hearing loss.  The RO must also request that the examiner provide an opinion as to whether the Veteran tinnitus is etiologically related to a service-connected disability, especially diabetes mellitus, type II, to include on the basis of aggravation.  The claims file must be made available to and contemporaneously reviewed by the examiner when rendering the requested supplemental opinion.

2.  If the July 2007 VA examiner is either unavailable or unable to provide to the requested supplemental opinion, the Veteran must be afforded the appropriate VA examination to determine the etiology of his tinnitus.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, and in light of the service and post-service evidence of record, the examiner must render an opinion as to whether the Veteran's current tinnitus is related to the Veteran's military service, to include as due to noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service treatment records, the previous VA audiological evaluations currently of record, the Veteran's lay statements of inservice and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  The examiner must also address whether the Veteran's current tinnitus is etiologically related to any of his service-connected disabilities, especially his diabetes mellitus, type II, to include on the basis of aggravation.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The report prepared must be typed.  

3.  The RO must request that the March 2009 VA examiner provide a supplemental opinion with respect to the Veteran's current bilateral hand tremor.  Specifically, the RO must request that the examiner provide a rationale for the March 2009 opinion that the Veteran's bilateral hand tremor was not etiologically related to his diabetes mellitus, type II, or diabetic peripheral neuropathy, to include on the basis of aggravation.  Further, the RO must request that the examiner render an opinion as to whether the Veteran's bilateral hand tremor was incurred in or due to his active duty service, to include exposure to an herbicidal agent.  The claims file must be made available to and contemporaneously reviewed by the examiner when rendering the requested supplemental opinion.

4.  If the March 2009 VA examiner is either unavailable or unable to provide to the requested supplemental opinion, the Veteran must be afforded the appropriate VA examination to determine the etiology of bilateral hand tremor.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, and in light of the service and post-service evidence of record, the examiner must render an opinion as to whether the Veteran's current bilateral hand tremor is related to the Veteran's military service, to include as due to exposure to an herbicidal agent.  The examiner must also address whether the Veteran's current bilateral hand tremor is etiologically related to any of his service-connected disabilities, especially his diabetes mellitus, type II, to include on the basis of aggravation.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The report prepared must be typed.  

5.  If a new examination is necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for one of the aforementioned examinations, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

6.  After completing the above actions, and any other indicated development, the Veteran's claims of entitlement to service connection for tinnitus must be re-adjudicated, to include consideration of all the evidence submitted since the July 2009 supplemental statement of the case.  The Veteran's claim of entitlement to bilateral hand tremor must be re-adjudicated, to include consideration of all the evidence submitted since the February 2010 statement of the case.  The Veteran's claim of entitlement to TDIU must be contemporaneously re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


